Citation Nr: 1714718	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  13-30 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to exposure to an herbicide agent.


WITNESSES AT HEARING ON APPEAL

The appellant and her spouse


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to October 1972, and died in September 2010.  The appellant is the Veteran's daughter.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction of this matter now rests with the RO in Atlanta, Georgia.

In May 2016, the appellant and her spouse presented testimony in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the evidentiary record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant contends the Veteran's prostate cancer was related to his exposure to Agent Orange during his service in Korea.  The Veteran, and now appellant, have contended that while the Veteran was stationed at Osan Air Base, Agent Orange was used around the base and on the landing strips for defoliation, was used and stored on base for detail purposes, and it was unloaded off airplanes on base.  They have further contended that during heightened tensions following the Pueblo Crisis, Agent Orange was used on Osan Air Base to help expand the perimeter and ensure it was defoliated.  The appellant further contends the soil and water at Osan Air Base may have been contaminated with Agent Orange.  The appellant contends the Veteran talked about walking around areas of the base where spraying occurred.  See, e.g., May 2016 Travel Board hearing testimony; September 2013 VA Form 9; March 2010 Veteran statement; January 2010 claim.  The appellant has submitted copies of Internet articles and message boards regarding the use of Agent Orange in Korea, which includes statements from individuals contending they witnessed the use of Agent Orange on Osan Air Base, and witnessed it being unloaded from C-123 aircraft.

The Veteran's service personnel records and service treatment records confirm the Veteran was stationed at Osan Air Base from May 1969 to July 1970.

Under VA regulations, certain enumerated diseases associated with exposure to herbicide agents, such as Agent Orange, may be subject to presumptive service connection.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2016).  VA regulations provide that a veteran who served between April 1, 1968 and August 31, 1971 in a unit that, as determined by the Department of Defense, operated in or near the Korean demilitarized zone (DMZ) in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed to an herbicide agent unless there is affirmative evidence of non-exposure.  See 38 C.F.R. § 3.307(a)(6)(iv).  The Board notes that where presumptive service connection associated with herbicide exposure does not apply, an appellant is not precluded from establishing service connection on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

VA has established a procedure for verifying reported herbicide exposure in areas outside of the Republic of Vietnam, including the Korean DMZ.  See generally VBA Manual M21-1, IV.ii.1.H.4.a-b. (last accessed April 26, 2017).  Where, as here, there is claimed exposure to herbicides in Korea during the qualifying time period, but no indication that the Veteran served in one of the military units identified by the Department of Defense as having operated in the Korean DMZ during such period, the AOJ should send a request to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides. See VBA Manual M21-1, IV.ii.1.H.4.b.; VBA Manual M21-1, IV.ii.1.H.7.a. (last accessed April 26, 2017). 

Here, a June 2010 memorandum indicated the Veteran's exposure to Agent Orange could not be verified.  However, it does not appear that a request was sent to the JSRRC to verify the Veteran's contentions of exposure on Osan Air Base.  Accordingly, on remand, the AOJ should undertake appropriate development to attempt to verify the Veteran's exposure to an herbicide agent in Korea.

Accordingly, the case is REMANDED for the following action:

1. Request from the appropriate facility verification of the Veteran's alleged exposure to an herbicide agent in Korea at Osan Air Base, to include forwarding a description of his alleged exposure(s), as outlined above. 

If sufficient information is not provided to make such a request, or if attempts to verify the relevant information are not successful, the appellant must be notified of this fact.  All verification efforts must be documented and associated with the evidentiary record.

2. The AOJ should conduct any other development deemed appropriate.

3. After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the appellant with a supplemental statement of the case, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

